Citation Nr: 0028379	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-04 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for residuals of a right shoulder injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1964 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

A review of the record reveals that the veteran presented for 
a hearing before a member of the Board in April 1999.  
However, in a letter dated in June 1999, the Board advised 
the veteran and his representative that it was unable to 
obtain a transcript of that hearing, but that the veteran had 
the right to an additional hearing.  The notice letter 
provided 30 days in which to request a hearing or indicate 
that no additional hearing was desired.  The Board did not 
receive any response from the veteran or his representative.   


REMAND

The veteran seeks a higher initial disability rating than 10 
percent for the service-connected residuals of a right 
shoulder injury.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  

When a claim is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1469 
(1997).  This duty includes the securing of pertinent private 
and VA medical records and the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  In this case, the Board finds that 
compliance with the duty to assist requires a remand in this 
case.  

First, during the February 1998 VA examination, the veteran 
mentioned that he had received treatment for his right 
shoulder disability from a private physician since 1997.  
There is no indication that the RO attempted to secure 
records of this treatment or advised the veteran to submit 
these records.  The RO should do so on remand.  

Second, the Board finds that another VA examination is in 
order.  The RO has evaluated the veteran's right shoulder 
disability under Diagnostic Code (Code) 5203, impairment of 
the clavicle or scapula, based on the description of the 
original in-service injury.  38 C.F.R. § 4.71a.  In addition, 
because X-rays from the February 1998 VA examination showed 
the presence of arthritis in the right shoulder, the RO 
considered the applicability of Code 5010, arthritis due to 
trauma, in its statement of the case. Id.  Traumatic 
arthritis is rated as degenerative arthritis, Code 5003, 
according to limitation of motion of the affected joint.  
Limitation of arm motion is evaluated under Code 5201.     

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  In addition, 
when there is disability from arthritis, special note should 
be taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Although a review of the February 1998 VA examination report 
reveals some limitation of right shoulder motion on all 
maneuvers, there are no observations as to the presence or 
absence of pain on motion, weakness, swelling, pain on 
pressure, or muscle spasm.  If an examination report does not 
contain sufficient detail, it must be returned as inadequate 
for rating purposes.  38 C.F.R. § 4.2.  The Board may not 
rely on its own unsubstantiated medical judgment in the 
resolution of claims.  See Crowe v. Brown, 7 Vet. App. 238 
(1995); Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

Finally, the Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  On remand, the RO should consider staged ratings 
as deemed appropriate according to the facts of the case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran in 
writing and ask him to complete a release 
of medical information for the private 
physician who treated his right shoulder 
disability from 1997, to whom he referred 
during the February 1998 VA examination.  
After obtaining the release, the RO 
should attempt to secure the records of 
that treatment.  

2.  The veteran should be afforded a VA 
orthopedic examination for the evaluation 
of his service-connected right shoulder 
disability.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  The examiner is asked to 
identify and describe any current right 
shoulder symptomatology, including any 
functional loss associated with the right 
shoulder due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  The examiner should 
also describe any indicia of disability 
from arthritis, such as pain on pressure 
or manipulation, muscle spasm, or 
crepitation.  If there is no evidence of 
any of the above factors on examination, 
the examiner should so state.  The 
examiner should also inquire as to 
whether the veteran experiences flare-
ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim. 

4.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
disability rating greater than 10 percent 
for residuals of a right shoulder injury.  
If the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   
  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


